                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

RANDY WILLIAMS,                                 §
              Plaintiff,                        §
                                                §
vs.                                             §     Civil Action No. 4:19-01340-MGL
                                                §
SOUTH CAROLINA WORKERS’                         §
COMPENSATION COMMISSION, T.                     §
SCOTT BECK, GENE McCASKILL, and                 §
AISHA TAYLOR,                                   §
               Defendants.                      §
                                                §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Randy Williams (Williams), proceeding pro se, filed this action seeking damages

against Defendants South Carolina Workers’ Compensation Commission (SCWCC), T. Scott

Beck, Gene McCaskill, and Aisha Taylor (collectively, Defendants) for state tort claims. The

matter is before the Court for review of the Report and Recommendation (Report) of the United

States Magistrate Judge suggesting Williams’s complaint be summarily dismissed without

prejudice and without issuance and service of process for lack of subject matter jurisdiction. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on May 15, 2019. Williams filed his first set of

Objections to the Report (Objections) on May 23, 2019. Williams filed supplements to his

Objections twenty times between May 28,2019, and December 17, 2019 (Supplements). The

Court has reviewed the objections but holds them to be without merit. It will therefore enter

judgment accordingly.

       The Magistrate Judge’s recommendation focused exclusively on the lack of a federal cause

of action alleged in the complaint, undermining Williams’s assertion of federal question

jurisdiction. Most of Williams’s objections restate the substance of his allegations against

Defendants, without addressing the jurisdictional issues identified by the Magistrate Judge. Some

of these objections are directed at arguments not appearing in the Report at all. These allegations

are quintessential “general objections,” thus, fail to require de novo review. Id. The Court finds

no clear error on the face of the record.

       Through the Objections and Supplements, Williams claims Title VII of the Civil Rights

Act, the Judicial Misconduct and Disabilities Act of 1980, the False Claims Act, the Fourth

Amendment, and 42 U.S.C. §§ 1983 and 1985 are all applicable to his case.              Within the

Supplements, Williams also makes vague allegations of violations of his constitutional and civil

rights. The complaint, however, fails to identify any of these federal statues as the basis for the



                                                2
suit, claiming violations of state medical malpractice laws, with references to a failure by the

SCWCC to properly enforce South Carolina’s worker compensation laws. Complaint at 13;

Twelth Set of Supporting Documents to Complaint at 1.

          “[F]ederal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

Here, the complaint states only state-law claims; no federal causes of actions are presented.

Williams has made no effort to amend his complaint to conform with the potential federal causes

of action identified in his Objections and Supplements. The face of Williams’s complaint

precludes this Court from exercising federal question jurisdiction over the action and the Court

will therefore overrule Williams’s objections.

          After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Williams’s objections, adopts the Report, and incorporates it

herein.     Therefore, it is the judgment of the Court Williams’s complaint is DISMISSED

WITHOUT PREJUDICE and without issuance or service of process for lack of subject matter

jurisdiction. Further, because of the dismissal, Williams’s motion for spoliation of evidences is

DEEMED MOOT.



          IT IS SO ORDERED.

          Signed this 13th day of January 2020 in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                4
